DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1, 4, 7, and 9 – 11 are amended; the rejection of the claims traversed; and claim 8 is cancelled. Claims 1 – 7 and 9 – 13 are currently pending and an Office action on the merits follows.
Allowable Subject Matter
Claims 1 – 7 and 9 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and similarly claims 4 and 9), the prior art does not disclose alone or in combination all the features of the claim.
As an example of the prior art, Kitazawa et al; (Patent number:  US 9, 841, 812 B2), hereafter Kitazawa, discloses an image display device and information input device. More particularly, Kitazawa discloses a forehead contact unit 102 which includes two channels comprising: a right eye electrode 802, left eye electrode 801, and reference electrode 803 (Kitazawa Figure 8 102). A determination unit 1405 detects whether or not a user intentionally blinks the left eye, the right eye, and both eyes based on potential signals (Kitazawa Col 11 lines 35 – 40; see also Figures 14 - 15). However, Kitazawa does not disclose a discrimination processor configured to determine, based on the potential difference of the low-frequency component as detected by the detector, presence or absence of a right wink AND presence or absence of a left wink, via a single-channel recording using only the first contact electrode and the second contact electrode, as claimed (EMPHASIS ADDED).
Claims 2 – 3, 5 – 7, and 10 – 13 depend on one of claims 1, 4, and 9, accordingly, and are therefore similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kitazawa et al; (Patent number:  US 9, 841, 812 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/       Primary  Examiner, Art Unit 2623